IN THE SUPREME COURT OF
               CALIFORNIA

                VINCENT E. SCHOLES,
                 Plaintiff and Appellant,
                             v.
            LAMBIRTH TRUCKING COMPANY,
               Defendant and Respondent.

                           S241825

                   Third Appellate District
                          C070770

                Colusa County Superior Court
                         CV23759




                      February 20, 2020

Justice Cuéllar authored the opinion of the Court, in which
Chief Justice Cantil-Sakauye and Justices Liu, Kruger, Groban,
Aronson, and Banke concurred.



     Associate Justice of the Court of Appeal, Fourth Appellate
District, Division Three, assigned by the Chief Justice pursuant
to article VI, section 6 of the California Constitution.
    Associate Justice of the Court of Appeal, First Appellate
District, Division One, assigned by the Chief Justice pursuant
to article VI, section 6 of the California Constitution.
      SCHOLES v. LAMBIRTH TRUCKING COMPANY
                             S241825


               Opinion of the Court by Cuéllar, J.


       This case arises from a pair of entwined risks all too
familiar to Californians: fire, and what happens when fire
spreads. Civil Code section 3346 provides enhanced damages to
plaintiffs suffering “wrongful injuries” (id., subd. (a)) to timber,
trees, or underwood.1 The statute generally provides for treble
(triple) damages, but only double damages “where the trespass
was casual or involuntary” and only actual damages in other
specified factual scenarios. (Ibid.) The relevant statute of
limitations where a plaintiff properly seeks such damages is five
years (id., subd. (c)). But can section 3346 be used at all to sue
a person who inadvertently lets fire spread to someone else’s
property?
       Plaintiff Vincent Scholes alleges that defendant Lambirth
Trucking Company (Lambirth) negligently allowed a fire to
spread from Lambirth’s property to Scholes’s property, harming
some of Scholes’s trees. This claim would be untimely under the
three-year statute of limitations that applies to ordinary
trespass, but Scholes contends that section 3346’s enhanced
damages and five-year statute of limitations applies insofar as
he seeks damages from injury to those trees. In contrast,
Lambirth argues that section 3346 does not apply to property
damage from a fire negligently allowed to escape from the
defendant’s property. Instead, Lambirth asserts, the fire
liability provisions found in Health and Safety Code sections

1
      All unlabeled statutory references are to the Civil Code.
                                 1
           SCHOLES v. LAMBIRTH TRUCKING COMPANY
                  Opinion of the Court by Cuéllar, J.




13007, 13008, and 13009 govern Scholes’s claim and only allow
recovery of actual damages from an escaping fire. Those
provisions state that a person responsible for the spread of fire
is liable for “any damages” (Health & Saf. Code, § 13007) and
fire suppression costs, and do not provide an extended statute of
limitations.
       What we conclude is that the five-year statute of
limitations and heightened damages provisions of section 3346
are inapplicable to damages to timber, trees, or underwood from
negligently escaping fires. Section 3346, subdivision (a) does not
apply to all “injuries” to trees or all “injuries” arising out of
common law trespasses. Instead, section 3346 is best read as a
statute targeting “timber trespass” — the kind of direct,
intentional injury to trees on the property of another that would
be perpetrated by actions such as cutting down a neighbor’s
trees — and sets out a special scheme of graduated penalties
aimed at deterring such trespass and any resulting
misappropriation of timber. Harmful though the Lambirth fire
is, this is not a punitive scheme that fits it. Because Scholes
cannot rely on section 3346’s extended statute of limitations and
his complaint was otherwise untimely, we affirm the Court of
Appeal’s decision.
                                  I.
      In 2003, Lambirth began operating a company making
wood chips, sawdust, and products from rice hulls on the land
next to Scholes’s property. To make some of these soil
enhancement products, Lambirth’s company grinds wood. Some
of this wood, along with rice hulls, blew onto Scholes’s property
over time. On May 12, 2007, there was a fire at Lambirth’s
business. Scholes soon complained to Lambirth about the wood

                                  2
           SCHOLES v. LAMBIRTH TRUCKING COMPANY
                  Opinion of the Court by Cuéllar, J.




chips and rice hulls that had blown onto Scholes’s property.
Local authorities also warned Lambirth about storing these
wood products. Lambirth began removing the wood chips and
rice hulls on Scholes’s property. But on May 21, 2007, another
fire broke out on Lambirth’s property –– and in short order, it
leapt onto Scholes’s property.
      On May 21, 2010, Scholes filed suit against Lambirth and
its insurer, Financial Pacific Insurance Company (Financial
Pacific). The initial complaint alleged lost use of property as
well as general damages and property damages. A few months
later, on January 24, 2011, Scholes filed a first amended
complaint alleging damages to property, loss of crops, and lost
use of property. Lambirth and Financial Pacific filed a motion
for judgment on the pleadings and argued that Scholes failed to
allege sufficient facts to state a cause of action. The trial court
granted the motion with leave to amend.
       Scholes filed a second amended complaint on August 9,
2011. It alleged that Lambirth trespassed by allowing wood
chips and rice hulls to enter Scholes’s property, which allowed
the fire to spread to Scholes’s property. Lambirth also failed to
supply any water source, the complaint alleged, to suppress a
fire that might ignite these materials. In October 2011, Scholes
agreed to dismiss with prejudice the case against Financial
Pacific as well as its officers and directors, leaving Lambirth as
the sole remaining defendant. Lambirth filed a demurrer and
argued that the statute of limitations barred Scholes’s claim.
The trial court granted the demurrer on statute of limitation
grounds with leave to amend.
     On November 15, 2011, Scholes filed a third amended
complaint alleging three causes of action: general negligence

                                  3
           SCHOLES v. LAMBIRTH TRUCKING COMPANY
                  Opinion of the Court by Cuéllar, J.




(what the Court of Appeal characterized as “negligent
trespass”), intentional trespass, and strict liability. Under the
first cause of action, this complaint alleged that “wood chips,
sawdust, rice hulls, and other combustible material”
accumulated on Lambirth’s property, and that Lambirth “failed
to either control or suppress” a fire, which “spread to the realty
of [Scholes]” and “destroyed personal property, growing crops,”
motor vehicles, and other mechanical equipment. It also alleged
damage to a walnut orchard and requested enhanced damages
for the injury to the orchard under section 3346 and Code of Civil
Procedure section 733. Section 3346, subdivision (a) provides
treble or double damages for “wrongful injuries to timber, trees,
or underwood upon the land of another, or removal thereof.”
Code of Civil Procedure section 733 similarly provides treble
damages for malicious or willful cutting, carrying away,
girdling, or “otherwise injur[ing]” timber or trees, but provides
no special statute of limitations. Lambirth filed a demurrer and
argued that Scholes’s claims were barred by the statute of
limitations, and also that Scholes failed to state a claim for
intentional trespass or strict liability. The trial court granted
the demurrer without leave to amend. Scholes appealed.
      Scholes argued before the Court of Appeal that his third
amended complaint was timely because: (1) Code of Civil
Procedure section 338, subdivision (b) applies a three-year
statute of limitations to an action for trespass upon or injury to
real property; and (2) the second complaint, where Scholes first
alleged such an action, related back to the original timely
complaint. The Court of Appeal agreed that the three-year
statute of limitations applied but concluded Scholes’s amended
complaint did not relate back. Alternatively, Scholes asserted


                                  4
           SCHOLES v. LAMBIRTH TRUCKING COMPANY
                  Opinion of the Court by Cuéllar, J.




his first cause of action was subject to section 3346’s extended
five-year statute of limitations because it alleged damage to
trees (§ 3346, subd. (c)). The Court of Appeal rejected this
argument too, holding that section 3346 does not apply where
the cause of the harm is the negligent spread of fire. In doing
so, the court relied on Gould v. Madonna (1970) 5 Cal.App.3d
404 (Gould), which held that section 3346 does not apply to fire
damage caused by negligence, and rejected the contrary decision
in Kelly v. CB&I Constructors, Inc. (2009) 179 Cal.App.4th 442
(Kelly). We granted review to decide whether section 3346
applies to fire damage.
                                 II.
      Section 3346, located in the “Penal Damages” article of the
Civil Code, provides the following: “For wrongful injuries to
timber, trees, or underwood upon the land of another, or removal
thereof, the measure of damages is three times such sum as
would compensate for the actual detriment, except that where
the trespass was casual or involuntary, or that the
defendant . . . had probable cause to believe that the land on
which the trespass was committed was his own . . . , the
measure of damages shall be twice the sum as would
compensate for the actual detriment . . . .” (§ 3346, subd. (a).)
The statute limits recovery to actual damages “where the wood
was taken by the authority of highway officers for the purpose
of repairing a public highway or bridge upon the land or
adjoining it.” (Ibid.) Subdivision (b) provides the same “for any
trespass committed while acting in reliance upon a survey of
boundary lines” by a licensed surveyor if “[t]he trespass was
committed by a defendant who either himself procured, or whose
principal, lessor, or immediate predecessor in title procured the


                                  5
           SCHOLES v. LAMBIRTH TRUCKING COMPANY
                  Opinion of the Court by Cuéllar, J.




survey to be made.” (Id., subd. (b).) The Legislature originally
enacted section 3346 when it adopted the Civil Code in 1872,
borrowing from a draft New York Civil Code. (Civ. Code, former
§ 3346, repealed by Stats. 1957, ch. 2346, § 2, p. 4076; see Fluor
Corp. v. Superior Court (2015) 61 Cal.4th 1175, 1200; see also
Fulle v. Kanani (2017) 7 Cal.App.5th 1305, 1310, fn. 2 (Fulle).)
      To determine whether this provision encompasses
negligent fire damage, we start with the statute’s language and
structure in order to “ascertain and effectuate the law’s intended
purpose.” (Weatherford v. City of San Rafael (2017) 2 Cal.5th
1241, 1246 (Weatherford); Goodman v. Lozano (2010) 47 Cal.4th
1327, 1332 [“Our primary goal is to determine and give effect to
the underlying purpose of the law”]; People v. Valencia (2017) 3
Cal.5th 347, 357 [“ ‘[t]he words of the statute must be construed
in context, keeping in mind the statutory purpose’ ”].) This
inquiry requires us to start by considering the ordinary meaning
of the statutory language, the language of related provisions,
and the structure of the statutory scheme. (Weatherford, at p.
1246; see also Larkin v. Workers’ Compensation Appeals Bd.
(2015) 62 Cal.4th 152, 157-158.) If the language of a statutory
provision remains unclear after we consider its terms, structure,
and related statutory provisions, we may take account of
extrinsic sources — such as legislative history. (Winn v. Pioneer
Medical Group, Inc. (2016) 63 Cal.4th 148, 156; see also Holland
v. Assessment Appeals Bd. No. 1 (2014) 58 Cal.4th 482, 490.)
      Also guiding our inquiry is the designation of section
3346’s treble and double damages provisions as penal in nature
–– provisions our Courts of Appeal have construed strictly for
more than 50 years. (See, e.g., Fulle, supra, 7 Cal.App.5th at p.
1316; Drewry v. Welch (1965) 236 Cal.App.2d 159, 172-173


                                  6
          SCHOLES v. LAMBIRTH TRUCKING COMPANY
                 Opinion of the Court by Cuéllar, J.




(Drewry); Ghera v. Sugar Pine Lumber Co. (1964) 224
Cal.App.2d 88, 92.) At a minimum, we should interpret section
3346 to reach only conduct where fixed imposition of treble and
double damages reasonably furthers the aims of punishment
and deterrence. (See, e.g., Neal v. Farmers Ins. Exchange (1978)
21 Cal.3d 910, 928 [“the function of punitive damages is not
served by an award which, in light of . . . the gravity of the
particular act, exceeds the level necessary to properly punish
and deter”].)
                                 A.
      Two terms in section 3346 bear on whether the statute
encompasses damage caused by negligently spread fires. The
harm at issue must involve a “wrongful injury” to timber, trees,
or underwood. (§ 3346, subd. (a).) And given the terms used to
describe the separate penalties for which the statute provides,
it also appears any actionable harm must involve or at least
occur in connection with a “trespass.” (Ibid. [requiring the
award of treble damages for “wrongful injuries to timber, trees,
or underwood” except that double damages apply “where the
trespass was casual or involuntary” (italics added)].) The Kelly
Court of Appeal held that the language of section 3346 is “not
ambiguous” because “[u]nder any reasonable interpretation, fire
damage constitutes an ‘injur[y]’ to a tree” and “[t]here is no
dispute that the fire was a trespass . . . .” (Kelly, supra, 179
Cal.App.4th at p. 463.)
      Contrary to Kelly, we find more elusive the type of
wrongful injuries and trespasses to which section 3346 applies.
The ordinary meaning of the word injury is broad and could
conceivably apply, as Scholes suggests, to any injury —
including fire damage. (See Las Animas etc. Land Co. v. Fatjo

                                 7
           SCHOLES v. LAMBIRTH TRUCKING COMPANY
                  Opinion of the Court by Cuéllar, J.




(1908) 9 Cal.App. 318, 323, 319 [holding that it was “too clear
for argument” that fire damage was an “injury to real
property”].) But we do not interpret words in a vacuum. The
most sensible way to understand the statute’s pairing of
“wrongful injuries to timber, trees, or underwood” with its
reference to “the trespass” is as a limitation on the statute’s
scope, to cover only those injuries that necessarily involve some
sort of trespass. (§ 3346, subd. (a).) Put differently, “trespass”
–– given its position in the statutory scheme –– sheds light on
which injuries to trees are best understood as “wrongful
injuries” for purposes of section 3346.
        But “trespass,” too, can have a meaning that’s broader or
narrower. In certain contexts “trespass” serves as a general
reference to unlawful harmful action affecting a person or
property (see Bouvier’s Law Dict. (14th ed. 1878) p. 608 [“Any
unlawful act committed with violence, actual or implied, to the
person, property, or rights of another”]) — though Scholes does
not advance such a broad view. Instead, he contends that even
if we interpret trespass in section 3346 to require the elements
of a trespass cause of action, Lambirth’s negligently spread fire
still fits the bill. He points to Coley v. Hecker (1928) 206 Cal. 22
(Coley), where we held that “ ‘trespasses may be committed by
consequential and indirect injuries as well as by direct and
forcible injuries.’ ” (Id. at p. 28.) With any operative distinction
between “direct” and “indirect” trespass long eliminated in
California, Scholes views section 3346 as readily encompassing
an injury to trees from the negligent trespassory intrusion of
fire. (See Elton v. Anheuser-Busch Beverage Group, Inc. (1996)
50 Cal.App.4th 1301, 1307 (Elton) [“When negligently inflicted



                                  8
           SCHOLES v. LAMBIRTH TRUCKING COMPANY
                  Opinion of the Court by Cuéllar, J.




with resulting actual damage, [an invasion by fire] may
constitute a trespass”].)
      Lambirth urges us to embrace the narrower construction
adopted by the Gould court. Under this view, section 3346 refers
not to the common law action of trespass but rather the kind of
acts long thought of as “timber trespass” or “timber
misappropriation” — essentially, intentionally severing or
removing timber from another’s land without the owner’s
consent. (Gould, supra, 5 Cal.App.3d at p. 408; see, e.g., Fulle,
supra, 7 Cal.App.5th at p. 1310; Drewry, supra, 236 Cal.App.2d
at p. 177.) Given the prevalence of timber trespass statutes at
the time of the statute’s enactment in 1872 (see generally 1
Kinney, Essentials of American Timber Law, ch. VIII (1917)
(Kinney) [tracing the history of timber trespass legislation in
America]), this too is a plausible interpretation of section 3346’s
language. (See People v. Cruz (1996) 13 Cal.4th 764, 775 (Cruz)
[“The words of a statute are to be interpreted in the sense in
which they would have been understood at the time of the
enactment”].) And if this statutory provision is best understood
as yet another timber trespass statute, that reading would in
turn support a more limited understanding of “injury,” whereby
the term encompasses only the kinds of direct, intentional
injuries performed to effectuate such removal.
      We conclude that section 3346’s requirements correspond
to timber trespass — direct, intentional injuries to timber, trees,
or underwood on the land of another — as the ill to which its
scheme of penal damages applies. Preliminarily, we observe
that the statute’s structure is incongruous with consequential
trespasses involving unintended entries like an out-of-control
fire. Section 3346 provides that double, rather than treble,


                                  9
           SCHOLES v. LAMBIRTH TRUCKING COMPANY
                  Opinion of the Court by Cuéllar, J.




damages would apply if the trespass was “casual or involuntary”
or if the defendant had “probable cause” (id., subd. (a)) to believe
he or she owned the land, and awards only actual damages for
situations in which the defendant enters the land under
authority or “while acting in reliance upon a survey of boundary
lines which improperly fixes the location of a boundary line.”
(id., subd. (b)). The Legislature thus graduated penalties
depending on the reasonableness of a breach of property lines:
treble damages if the breach was made in bad faith; double
damages if the breach was made based on reasonable belief of
ownership or if the defendant crossed the property lines by
accident; and single damages if the defendant took affirmative,
but ultimately insufficient, steps to respect boundary lines by
engaging a surveyor. Relying primarily on these considerations
to determine damages makes the most sense if the defendant
necessarily intends his presence on the land.2 Accidental
invasions like the spread of fire do not fit easily into this
property-line-focused framework. If Scholes’s interpretation
prevailed, it’s far from clear why the Legislature would vary
damages according to culpability for a property line breach as
opposed to the injuring act.
      The statute’s inclusion of “casual or involuntary”
trespasses (§ 3346, subd. (a)) — before 1957, “casual and

2
      “Presence” could mean the defendant’s personal presence
or presence through some agent or instrumentality. (See, e.g.,
Jongeward v. BNSF R. Co. (Wash. 2012) 278 P.3d 157, 166
(Jongeward) [“ ‘a person who stands at his or her fence line and
intentionally sprays herbicide on a neighbor’s trees’ engages in
conduct prohibited by the statute because the person commits a
direct trespass and causes immediate injury to the plaintiff’s
trees”].) Our analysis applies to both scenarios.

                                  10
           SCHOLES v. LAMBIRTH TRUCKING COMPANY
                  Opinion of the Court by Cuéllar, J.




involuntary” trespasses (former § 3346, italics added) — does
not foreclose this interpretation. In the mid-19th century,
“ ‘casual’ ” would have meant accidental or negligent as opposed
to “ ‘designedly and under a claim of right.’ ” (Matanuska Elec.
Ass’n, Inc. v. Weissler (Alaska 1986) 723 P.2d 600, 607.) A
trespass might be “accidental” with respect to the trespasser’s
volition in entering the property or with respect to his or her
intent to interfere with the possessory rights of another. (Cf.
Miller v. National Broadcasting Co. (1986) 187 Cal.App.3d 1463,
1480-1481 [defendant was mistaken as to the wrongness of his
acts but nevertheless “liable for an intentional entry” because
he “inten[ded] to be at the place on the land where the trespass
allegedly occurred”].) Courts have disagreed as to whether
various timber trespass statutes contemplate one brand of
accident or another, or both, when referring to casual or
involuntary trespasses. (Compare Matanuska, supra, at p. 607
and Wyatt v. Sweitz (Or. 1997) 934 P.2d 544, 546 [“ ‘Casual or
involuntary’ . . . encompasses non-negligent, non-volitional
trespass”] with Jongeward, supra, (2012) 278 P.3d at p. 166
[“Ultimately, the legislature enacted the timber trespass statute
to deter specific conduct and punish a voluntary offender”] and
Whitaker v. McGee (N.Y.App.Div. 1985) 111 A.D.2d 459, 461
(Whitaker).)
      New York’s experience is illuminating, particularly as
California’s 1872 Legislature found its inspiration for section
3346 in the laws of New York. Interpreting an analogous
statute, New York courts concluded that “a trespass may be
characterized as ‘involuntary’ where the trespasser acted in a
good-faith reasonable belief in his right to harvest the trees.”
(Whitaker, supra, 111 A.D.2d at p. 461; see, e.g., Braman v.


                                  11
           SCHOLES v. LAMBIRTH TRUCKING COMPANY
                   Opinion of the Court by Cuéllar, J.




Rochester Gas & Elec. Corp. (N.Y.App.Div. 1976) 54 A.D.2d 174,
176; Greene v. Mindon Const. Corp. (N.Y. 1959) 188 N.Y.S.2d
633, 635.) In context, then, we have reason to read “casual or
involuntary” as remaining consistent with an interpretation of
the statute reaching trespassers intentionally present on the
land with negligence as to their right to be there — for example,
due to mistakes about boundary lines — but not accidental
entries like Lambirth’s spreading fire. (§ 3346, subd. (a).) This
interpretation of “casual or involuntary” (ibid.) fits seamlessly
with the apparent purpose of the 1957 repeal and reenactment
of section 3346, which increased the damages for casual
trespasses from actual to double damages.
      Although section 3346, subdivision (a) fails to define the
“wrongful injuries” that must flow from the defendant’s
intentional entry onto the land, surrounding language
elucidates that the injuries, too, must likely be the kind of direct,
intentional acts involved in timber trespass. For starters,
subdivision (a) mentions “removal” of the timber, trees, or
underwood, and in its exception for officially authorized public
highway repairs it presupposes that “the wood was taken.”
Notwithstanding the statute’s listing of injuries and removal in
the disjunctive (see § 3346, subd. (a)), the statute’s discussion of
injuries involving removal and severance suggests that
reasonable legislators enacting this language would have
understood “wrongful injuries” to encompass direct acts
connected to and in furtherance of removal or severance. (Ibid.)
This conclusion also fits our practice of construing words by
taking account of the meaning of surrounding words. (See
People v. Prunty (2015) 62 Cal.4th 59, 73 (Prunty).)



                                   12
           SCHOLES v. LAMBIRTH TRUCKING COMPANY
                  Opinion of the Court by Cuéllar, J.




      Even stronger evidence for this construction is evident in
the relationship between section 3346 and Code of Civil
Procedure section 733. The Legislature first enacted Code of
Civil Procedure section 733 in 1851 (Stats. 1851, ch. 5, § 251, p.
92), codifying it in the 1872 Code of Civil Procedure at the same
time as Civil Code section 3346 (see Code Comm., Revised Laws
of the State of California (1871) pp. 176 & 566 (hereinafter
Proposed Revised Laws (1871))). Code of Civil Procedure section
733 states the following: “Any person who cuts down or carries
off any wood or underwood, tree, or timber, or girdles or
otherwise injures any tree or timber on the land of another
person[,] . . . without lawful authority, is liable to the owner of
such land . . . for treble the amount of damages which may be
assessed therefor, in a civil action, in any Court having
jurisdiction.” (Italics added.) The Legislature has not amended
Code of Civil Procedure section 733 since its inception.
      Because section 3346 and Code of Civil Procedure section
733 relate to the same subject, we construe them together and
endeavor to give both consistent effect. (See, e.g., Swall v.
Anderson (1943) 60 Cal.App.2d 825, 829 (Swall) [“As sections
733 of the Code of Civil Procedure and 3346 of the Civil Code
relate to the same subject matter they must be construed
together”]; Drewry, supra, 236 Cal.App.2d at p. 180 [reading
these provisions together to find treble damages to be
discretionary]; see also City of Alhambra v. County of Los
Angeles (2012) 55 Cal.4th 707, 722 [“When code sections address
the same matter or subject, ‘we must construe them together as
one statute’ ”].) The legislative history further underscores the
close relationship. Both statutes trace back to a set of early



                                  13
           SCHOLES v. LAMBIRTH TRUCKING COMPANY
                  Opinion of the Court by Cuéllar, J.




19th-century New York statutes with similar structure and
language. (See 2 N.Y. Rev. Stat. (1829) 338, §§ 1-3.)
      We recognized long ago that Civil Code section 3346’s
tiered damages scheme “qualifie[s]” Code of Civil Procedure
section 733’s imposition of treble damages for the prohibited
acts. (Stewart v. Sefton (1895) 108 Cal. 197, 207 (Stewart).)
Thus read against Code of Civil Procedure section 733, section
3346 serves as a “measure of damages” (§ 3346, subd. (a)) for
injuries that are legally wrongful under the former’s particular
trespass cause of action, rather than the measure of damages
for all common law trespass causes of action. Accordingly, we
must construe “injuries” in section 3346, subdivision (a) as
having the same meaning as “injures” in Code of Civil Procedure
section 733. In contrast to section 3346, subdivision (a)’s
somewhat vague description of the “wrongful injuries” it covers,
Code of Civil Procedure section 733 is more precise, prohibiting
cutting down, carrying off, and girdling or otherwise injuring
trees. Cutting down, carrying off, and girdling all connote
direct, intentional injuries. This context suggests we should
likewise limit “otherwise injure[],” as the final proscribed act to
direct injuries, not any harm whatsoever. (Code Civ. Proc.,
§ 733; see Prunty, supra, 62 Cal.4th at p. 73 [under the noscitur
a sociis canon, a word “ ‘is known by its associates’ ”].)
Consequential fire damage would therefore be excluded from the
ambit of Code of Civil Procedure section 733. Jongeward, supra,
278 P.3d 157, concluded the same when it construed a
Washington statute substantially similar to Code of Civil
Procedure section 733: “The statutory phrase ‘otherwise injure’
must . . . be read in conjunction with the other verbs—cut down,
girdle, and carry off. Because each of these verbs connotes direct


                                  14
           SCHOLES v. LAMBIRTH TRUCKING COMPANY
                  Opinion of the Court by Cuéllar, J.




action, this canon suggests that the timber trespass statute does
not apply when a defendant fails to prevent the spread of a fire.”
(Jongeward, at p. 164; see also id. at p. 162 [“it seems more likely
that the legislature used the term “ ‘trespass’ ” to mean direct
acts causing immediate injuries, not culpable omissions causing
collateral damage”].) We conclude the same construction
applies to injuries in section 3346 and does not reach accidental
fire damage. Instead, reading these two statutes together
evinces the Legislature’s purpose of curtailing timber
misappropriation and awarding damages based on the
reasonableness, good faith, or lack thereof, of the defendant’s
incursion.
       The Kelly court found this conclusion unduly speculative.
(Kelly, supra, 179 Cal.App.4th at p. 462.) Obviously, we
disagree. The historical context in which the Legislature
enacted section 3346 further convinces us that our
interpretation today is the correct one. California’s timber
trespass law traces back to early colonial enactments forbidding
the cutting of timber from public grounds. (See generally
Kinney, supra, ch. VIII; id. at p. 66; cf., e.g., Cotton v. United
States (1850) 52 U.S. 229 [action of trespass quare clausum
fregit against defendant who had cut and removed timber trees
from public land].) These laws were “soon followed by laws
imposing liability for single or multiple damages or penalties for
the cutting of timber from private lands without the consent of
the owner.” (Kinney, supra, at p. 96.) In “nearly every colony
the civil liabilities imposed by the earlier acts proved
insufficient to prevent trespass and later laws increased the
exemplary damages or provided for imprisonment.” (Ibid.)
Then, after the founding of the United States, “new timber


                                  15
           SCHOLES v. LAMBIRTH TRUCKING COMPANY
                  Opinion of the Court by Cuéllar, J.




trespass statutes were enacted in nearly all of the original states
and as new states or territories were erected laws of this
character were made effective in each.” (Id. at pp. 96-97.) Many
states, including California, “provide[d] for exemplary damages
in the form of double or treble damages, or penalties, for the
unlawful cutting of timber on the land of another or on public
land.” (Id. at p. 97 & fn. 1.) Forcing tortfeasors to pay the value
of the timber was insufficient to deter willful misappropriation
and would simply encourage a “do first, ask for forgiveness later”
approach — if discovered, the logger simply paid for what he
received. (See Drewry, supra, 236 Cal.App.2d at p. 176 [for torts
like conversion and timber misappropriation, “ ‘compensatory
damages will at most restore the wrongdoer to the status quo
ante and may even leave him with a profit’ ”; Note, DAMAGES:
Statutory Double Damages Awarded for Casual or Involuntary
Timber Trespass — Drewry v. Welch (Cal. 1965) (1966) 54 Cal.
L.Rev. 1843, 1846 (Note).) As the Gould court observed,
damages multipliers in timber trespass laws “are an expression
of the policy of increasing the risks of timber appropriation to
the point of making it unprofitable.”           (Gould, supra, 5
Cal.App.3d at p. 408.)
      Section 3346 and Code of Civil Procedure section 733 fit
this general trend.      Both derive from New York’s timber
trespass statutes and use language either substantially similar,
or identical, to those laws.3 As originally passed, the statutes

3
      See, e.g., Fulle, supra, 7 Cal.App.5th at p. 1310, fn. 2;
Kelly, supra, 179 Cal.App.4th at p. 463, fn. 5; Proposed Revised
Laws (1871) § 3347 [later adopted as Civ. Code § 3346];
Commissioners of the Code, The Civil Code of the State of New
York, Report Complete (1865), § 1871, p. 579; 2 N.Y. Rev. Stat.

                                  16
           SCHOLES v. LAMBIRTH TRUCKING COMPANY
                  Opinion of the Court by Cuéllar, J.




provided treble damages for injuries to trees but only actual
damages for accidental trespassers or those trespassing under
authority to rebuild public highways. We find nothing in the
California Code Commissioners’ note accompanying the 1872
adoption of the Civil Code suggesting that the Legislature
“intend[ed] to accomplish [a] marked” expansion of the New
York laws, let alone that it “chose[] to do so in language which
differed only slightly,” or not at all, from those laws. (Li v.
Yellow Cab Co. (1975) 13 Cal.3d 804, 819 (Li).) We also observe
that in illustrating the purpose of the new section 3346, the
Commissioners’ note cited only cases fitting the traditional
timber trespass model. (See Code commrs. note foll. 2 Ann. Civ.
Code § 3346 (1st ed. 1872, Haymond & Burch, commrs-
annotators) p. 412 [cases concerning “damages for cutting down
growing trees” and “entry to cut and to sell the trees”]; cf. Li,
supra, at p. 819 [“It would be even more surprising if the Code
Commissioners, in stating the substance of the intended change,
should fail to mention the law of any jurisdiction, American or
foreign, which then espoused the new doctrine in any form, and
should choose to cite in their note the very statutes and decisions
which the New York Code Commissioners had cited in support
of their statement of the common law rule”].)              So the
Commissioners’ note tends to confirm that the new section 3346
broke no new ground. (See People v. Chun (2009) 45 Cal.4th
1172, 1187 [Commissioners’ notes are “entitled to substantial
weight”].)


(1829) 338, §§ 1-3; see also Kinney, supra, at p. 104, fn. 1 [citing
Nixon v. Stillwell (1889) 5 N.Y.S. 248 as example of statutory
action for timber trespass]; ibid. [claim for treble damages under
New York Code Civ. Proc. former §§ 1667 & 1668].

                                  17
           SCHOLES v. LAMBIRTH TRUCKING COMPANY
                  Opinion of the Court by Cuéllar, J.




      The same category of harm, we conclude, is targeted by
both section 3346 and Code of Civil Procedure section 733:
timber trespass. To conclude that section 3346 reaches removal
of trees and a broad range of “wrongful injuries” (id., subd. (a))
to trees while Code of Civil Procedure section 773 reaches only
conventional timber trespass is implausible. Given their similar
content, simultaneous codification, and shared roots in the New
York statutes, it’s at a minimum implausible that the legislative
purpose was to create separate enhanced damages provisions for
significantly overlapping but nonidentical harms.
       We therefore agree with several Courts of Appeal that the
purpose of section 3346, like other timber trespass statutes, is
“ ‘ “to educate blunderers (persons who mistake location of
boundary lines) and to discourage rogues (persons who ignore
boundary lines), to protect timber from being cut by others than
the owner.” ’ ” (Fulle, supra, 7 Cal.App.5th 1305, 1315; Hassoldt
v. Patrick Media Group, Inc. (2000) 84 Cal.App.4th 153, 169
(Hassoldt); Baker v. Ramirez (1987) 190 Cal.App.3d 1123, 1138-
1139; Gould, supra, 5 Cal.App.3d at p. 408; Drewry, supra, 236
Cal.App.2d at p. 177.) Section 3346 addresses situations where
a person intentionally enters the land in question, either
personally or through some agent or instrumentality, to cause
direct, intentional injury to timber, trees, or underwood. It then
varies damages depending on the culpability of the defendant’s
entry. Subjecting defendants like Lambirth to enhanced
damages under section 3346 would not further such a statute’s
purposes.
      Scholes argues that whatever the original scope of section
3346, the Legislature’s 1957 repeal and reenactment of the
statute (Stats. 1957, ch. 2346, § 2, p. 4076) expanded its


                                  18
           SCHOLES v. LAMBIRTH TRUCKING COMPANY
                  Opinion of the Court by Cuéllar, J.




meaning. We are not persuaded. In advancing this argument,
Scholes relies on the principle that we presume the Legislature’s
awareness of judicial decisions interpreting words it employs in
a statute. (Cruz, supra, 13 Cal.4th at p. 775.) By using the word
“trespass” when it repealed and reenacted Civil Code section
3346 in 1957, he contends, the Legislature was incorporating
into the statute a common law concept that would have
encompassed invasions of property, which were then understood
as trespasses. (See Coley, supra, 206 Cal. at p. 28.) Lambirth’s
negligently escaping fire would constitute such a trespass. (See
Elton, supra, 50 Cal.App.4th at p. 1307 [“When negligently
inflicted with resulting actual damage, [an invasion by fire] may
constitute a trespass”].)
        Scholes is right that statutes often codify or otherwise
incorporate common law doctrines. (See, e.g., Stokeling v.
United States (2019) ___ U.S. ___, ___ [139 S.Ct. 544, 551]
[“ ‘ “[I]f a word is obviously transplanted from another legal
source, whether the common law or other legislation, it brings
the old soil with it” ’ ”]; Metropolitan Water Dist. v. Superior
Court (2004) 32 Cal.4th 491, 500 [“In this circumstance — a
statute referring to employees without defining the term —
courts have generally applied the common law test of
employment”]; People v. Tufunga (1999) 21 Cal.4th 935, 946
[“[B]y adopting the identical phrase ‘felonious taking’ as used in
the common law with regard to both [the larceny and robbery
statutes of 1850], the Legislature in all likelihood intended to
incorporate the same meanings attached to those phrases at
common law”].) Scholes is also correct that statutory terms can
be capacious enough to encompass evolving meanings, including
for terms of art found in the common law. (See Business


                                  19
          SCHOLES v. LAMBIRTH TRUCKING COMPANY
                 Opinion of the Court by Cuéllar, J.




Electronics Corp. v Sharp Electronics Corp. (1988) 485 US 717,
732 [“The Sherman Act adopted the term ‘restraint of trade’
along with its dynamic potential. It invokes the common law
itself, and not merely the static content that the common law
had assigned to the term in 1890”); Leegin Creative Leather
Products, Inc v PSKS, Inc (2007) 551 US 877, 888 [quoting and
reaffirming this passage from Business Electronics].) These
observations     nonetheless     fail to   advance     Scholes’s
interpretation of section 3346, because we have strong reasons
to doubt that the trespass mentioned in the statute is the plain
vanilla common law kind, rather than the narrower, more
specialized concept of timber trespass. The statute’s language,
its relationship to Code of Civil Procedure section 733, and
historical context tend to confirm the common law’s divergence
from Code of Civil Procedure section 733 and Civil Code section
3346, in at least one respect. (Ante, at p. 14.) Because the
“trespass” term used in section 3346 is a term of art separate
from the evolving common law concept that shares the name,
the scope of section 3346 does not spread to cover the terrain
that common law trespass does.
      Nor does the 1957 repeal and reenactment change this
picture.   We can glean nothing from the circumstances
surrounding that repeal and reenactment to support the
conclusion that the Legislature struck the more particularized
meaning of trespass and replaced it with the common law
meaning when it reenacted the new section 3346. Here’s what
the 1872 version of section 3346 stated: “For wrongful injuries
to timber, trees, or underwood upon the land of another, or
removal thereof, the measure of damages is three times such a
sum as would compensate for the actual detriment, except


                                 20
           SCHOLES v. LAMBIRTH TRUCKING COMPANY
                  Opinion of the Court by Cuéllar, J.




where the trespass was casual and involuntary, or committed
under the belief that the land belonged to the trespasser, or
where the wood was taken by the authority of highway officers
for the purposes of a highway; in which cases the damages are a
sum equal to the actual detriment.” (Civ. Code, former § 3346.)
The current version of section 3346, subdivision (a), in which the
first 43 words remain almost identical to the original enactment,
now mandates that the “measure of damages shall be twice the
sum as would compensate for the actual detriment” for “casual
or involuntary” trespasses or where the defendant “had probable
cause to believe that the land on which the trespass was
committed was his own.”          The reenactment also added
subdivision (b), assessing only actual damages for defendants
whose belief that the land was theirs arose from a property line
survey, and subdivision (c), specifying a five-year statute of
limitations.
      None of these changes altered anything about the scope of
trespass as used in section 3346 or suggested a switch from its
particularized meaning to the common law meaning. Instead,
the changes recalibrated the damages assessed for those
trespasses, authorizing new double damages for even
unintentional breaches unless the defendant demonstrated
reasonable care by procuring a land survey. So it seems most
plausible the Legislature’s primary purpose in 1957 tracked
much the same concern that motivated the enactment of the
timber trespass law in the first place: to deter the wrongful
breach of property lines for the sake of cutting or other direct
forms of injury to another’s trees, and to encourage property
owners to take appropriate steps to determine where the lines
fall. Also left unchanged was Code of Civil Procedure section


                                  21
           SCHOLES v. LAMBIRTH TRUCKING COMPANY
                  Opinion of the Court by Cuéllar, J.




733, the provision for which section 3346 provides the measure
of damages. (Ante, at p. 14.) This level of continuity strains the
case that the 1957 reenactment adopted the more expansive
common law meaning of trespass.
      What’s more, double damages for mistaken trespasses
stand out, as the Legislature typically reserves enhanced
damages for deterring willful conduct. They are the exception
and not the rule for accidental harms. (See Drewry, supra, 236
Cal.App.2d at pp. 176-177; § 3294.) The need for such an
exception is more apparent for intentionally felled trees than for
accidentally destroyed ones. Actual damages could leave
defendants who cut down trees with a profit. (See Drewry,
supra, at p. 176; Note, supra, 54 Cal. L.Rev. at p. 1846.)
Knowing this, the Legislature might reasonably find it
necessary to penalize even accidental trespassers, while
creating a safe harbor for those who procure land surveys, to
promote the proper level of care. (See Green v. Southern Timber
Co. (S.D. Ga. 1923) 291 F. 582, 584 [“Reckoning the damage on
the basis of stumpage would be to disregard the unwillingness
of the owner to sell. The defendant was a trespasser, even
though unwittingly. Surely he should be content to forego any
profit”].) In contrast, it’s difficult to see what benefit someone
gleans from accidentally burning someone else’s woods, and so
the punitive and deterrent aspects of the statute seem to have
minimal application in that scenario. In modern cases adopting
the “timber trespass” concept, courts recognize these punitive
and deterrent aspects by emphasizing a wrongdoer’s potential
profit from the cutting or removal of another’s trees. (See Fulle,
supra, 7 Cal.App.5th at p. 1309 [defendant cut his neighbor’s
trees to improve his view and raise his home value]; Hassoldt,


                                  22
           SCHOLES v. LAMBIRTH TRUCKING COMPANY
                  Opinion of the Court by Cuéllar, J.




supra, 84 Cal.App.4th at pp. 157, 169 [defendant cut his
neighbor’s trees to expose his billboard].) But defendant does
not appear to profit by negligently allowing a fire to escape the
property. To the extent a potential defendant might be tempted
to dispense with the cost of certain fire prevention measures
because no liability for negligent fire-spreading might arise
under section 3346, liability would still exist under other
statutes and at common law –– and defendants would still run
the risk of damage to their own timber. (See, e.g., People v.
Southern Pacific Co. (1983) 139 Cal.App.3d 627, 633 [noting that
Health & Saf. Code §§ 13007 and 13008 codify the basis of fire
liability]; Elton, supra, 50 Cal.App.4th at p. 1307 [“When
negligently inflicted with resulting actual damage, [an invasion
by fire] may constitute a trespass”].) So it’s not clear section
3346 would serve its deterrent purpose. Furthermore, an
extended statute of limitations — the second major change from
the 1957 repeal and reenactment — makes sense for intentional
removal of trees that a landowner may not discover until much
later. (See Note, supra, at p. 1846 & fn. 16.)
      Legislative history likewise indicates that a desire to
strengthen the existing law, without expanding its application
beyond timber misappropriation, motivated the 1957 repeal and
reenactment. (See Fulle, supra, 7 Cal.App.5th 1305, 1315, fn. 6
[“The legislative history of Assembly Bill No. 2526 (1957 Reg.
Sess.) indicates the double damages provision was added to
section 3346 in order to more effectively deter timber
appropriation by those who carelessly or negligently fail to
accurately determine a boundary line”].) Constituents and
federal officials both wrote to the Eureka assembly member who
introduced the legislation to express their concerns about the


                                  23
           SCHOLES v. LAMBIRTH TRUCKING COMPANY
                  Opinion of the Court by Cuéllar, J.




problem. As one writer from the United States Bureau of Land
Management lamented, “[T]he Bureau of Land Management
ha[d] an extremely serious timber trespass situation on forested
public domain lands in northern California. . . . With single
stumpage generally the required payment for timber stolen if
the culprits are found or unless criminal intent could be proved,
the former timber legislation was largely an open invitation to
unscrupulous loggers to help themselves.” (James F. Doyle,
Area Administrator, U.S. Dept. of the Interior, Bureau of Land
Management, letter to Assemblyman Frank P. Belotti, July 26,
1957.)
      In another letter, a timberland owner named G. Kelton
Steele described how “[t]he great rise in timber values during
the past few years,” combined with timber scarcity, had “created
a temptation to trespass and often to cause the logger to ‘give
himself the benefit of the doubt,’ as far as the exact location of a
property line is concerned.” (G. Kelton Steele, letter to
Assemblyman Frank P. Belotti, Feb. 12, 1957.) In Steele’s
experience with such “timber trespass” lawsuits, “it [was] a rare
thing” to be able to prove such willful trespasses and recover
treble damages. (Ibid.) The Legislature seems to have been
trying to curb this abuse of the former statute, contemporarily
understood as a timber trespass statute. (See also Note, supra,
64 Cal. L.Rev. at pp. 1846-1847 [“If held liable for trespassing,
[timber operators] quite frequeutly [sic] escaped with paying
only stumpage value, which they were willing to pay for the
trees in the first place. In addition, the trespass might never be
discovered at all. [Fn. omitted.] Balanced against this
possibility of paying nothing at all or actual value was the slim
possibility of having to pay treble damages. [Fn. omitted.] To


                                  24
            SCHOLES v. LAMBIRTH TRUCKING COMPANY
                   Opinion of the Court by Cuéllar, J.




the extent that the double damage provision of section 3346
deters timber raids and more adequately compensates the
victims of timber trespass, it is a valid effort by the legislature
to cure an inadequacy in the law”].)
                                   B.
       Further insight into the Legislature’s purpose comes from
our state’s fire liability statutes, currently codified at Health
and Safety Code section 13007 et seq. Section 13007 states that
a person who “wilfully, negligently, or in violation of law, sets
fire to, allows fire to be set to, or allows a fire kindled or attended
by him to escape to, the property of another . . . is liable to the
owner of such property for any damages to the property caused
by the fire.” (Health & Saf. Code, § 13007.) Similarly, Health
and Safety Code section 13008 states that “[a]ny person who
allows any fire burning upon his property to escape to the
property of another . . . without exercising due diligence to
control such fire, is liable to the owner of such property for the
damages to the property caused by the fire.” Section 13009
requires the liable party to pay associated costs for fire
suppression and rescue or emergency medical services. (Id.,
§ 13009.)
      We must reconcile our interpretation of section 3346 with
these statutes, too –– as they all function together within the
same broader statutory scheme. (See, e.g., Pesce v. Department
of Alcoholic Beverage Control (1958) 51 Cal.2d 310, 312.)
Scholes, like the Kelly court, sees his interpretation of section
3346 as “easily harmonized” with these statutes: “Under
[Health and Safety Code] section 13007, a tortfeasor generally
is liable to the owner of property for damage caused by a
negligently set fire. . . . If the fire also damages trees . . . then

                                   25
           SCHOLES v. LAMBIRTH TRUCKING COMPANY
                  Opinion of the Court by Cuéllar, J.




the actual damages recoverable under [Health and Safety Code]
section 13007 may be doubled (for negligently caused fires) or
trebled (for fires intended to spread to the plaintiff's
property) . . . .” (Kelly, supra, 179 Cal.App.4th at p. 461.)
Lambirth takes the view of Gould, contending that to give full
effect to the Legislature’s aims in enacting the Health and
Safety statutes, we must conclude that “the Legislature has set
up a statutory scheme concerning timber fires completely
separate from the scheme to meet the situation of the cutting or
other type of injury to timber.” (Gould, supra, 5 Cal.App.3d at
p. 407.)
      The parallel histories of section 3346 and the fire statutes
tend to reinforce that the Legislature did not include negligently
spread fires within the ambit of section 3346. In the same year
that it enacted section 3346, the Legislature also enacted the
predecessor to the fire liability statutes, imposing treble
damages for damage from fire that accidentally spreads to
adjoining property. Former Political Code section 3344 stated:
“Every person negligently setting fire to his own woods, or
negligently suffering any fire to extend beyond his own land, is
liable in treble damages to the party injured.” In 1905, the
Legislature moved the substance of this provision into the Civil
Code as former section 3346a. (Civ. Code, former § 3346a;
Assem. J. (1905 Reg. Sess.) p. 688.) While this law by its terms
provided recovery for all damaged property and not just timber,
the historical context indicates that protecting forests and
timber would have been of principal concern. In Garnier v.
Porter (1891) 90 Cal. 105 (Garnier), we recognized that “[w]hen
[former Political Code section 3344] was first enacted, the lands
of this state were generally uninclosed [sic], and unoccupied,


                                  26
           SCHOLES v. LAMBIRTH TRUCKING COMPANY
                  Opinion of the Court by Cuéllar, J.




save for grazing purposes. Frequent fires spread over the
country, destroying timber, grass, and other property. . . .
Unquestionably, the law was designed to prevent such
calamities as far as possible.” (Id. at p. 108.) Having authorized
treble damages under former Political Code section 3344 for
harm to timber from negligently spread fires, it is unclear why
the Legislature would have simultaneously created a duplicate
remedy under section 3346.
       Nor do we see any evidence of such a historical
understanding. In the years after 1872, both this court and
litigants viewed only former Political Code section 3344 and its
successor, Civil Code former section 3346a, as the proper cause
of action for treble damages for negligently caused fire damage.
(See Garnier, supra, 90 Cal. at pp. 106-107; Galvin v. Gualala
Mill Co. (1893) 98 Cal. 268, 270; Kennedy v. Minarets & W. Ry.
Co. (1928) 90 Cal.App. 563, 579, 581.) Scholes identifies, and we
have found, no California cases before Kelly treating the
destruction of trees by the spread of fire as a form of timber
trespass under section 3346 and Code of Civil Procedure section
733, even after our courts had eliminated the distinction
between direct and indirect trespasses. Instead, reported cases
of actions under section 3346 involved only the intentional tree
removal. (See, e.g., Drewry, supra, 236 Cal.App.2d at p. 164;
Caldwell v. Walker (1963) 211 Cal.App.2d 758, 761-762; Fick v.
Nilson (1950) 98 Cal.App.2d 683, 684; Swall, supra, 60
Cal.App.2d at p. 827; Stewart, supra, 108 Cal. at p. 207.) We
believe the historical uses of these causes of action, while by no
means dispositive or preeminent in our analysis, reinforce our
conclusion about the legislative purpose that the preceding
statutory analysis already favors.


                                  27
           SCHOLES v. LAMBIRTH TRUCKING COMPANY
                  Opinion of the Court by Cuéllar, J.




      Importantly, reading section 3346 to exclude damage from
negligently escaping fires avoids undermining the Legislature’s
purpose in subsequently repealing former Political Code section
3344 and Civil Code former section 3346a. In 1931, the
Legislature removed former section 3346a from the penal
statutes of the Civil Code and enacted what would later become
the Health and Safety Code provisions. (Stats. 1931, ch. 790,
§§ 1-6, p. 1644; see also Stats. 1953, ch. 48, §§ 1-3, p. 682;
Department of Forestry & Fire Protection v. Howell (2017) 18
Cal.App.5th 154, 177 [summarizing legislative history].) The
new provisions expanded the former provisions’ coverage to both
willful and negligently caused fire damage. But this statutory
shakeup also shifted away from a system that awarded punitive,
enhanced damages solely to the owner of affected property
towards a system that compensated all affected parties,
including the public agencies who respond to the emergency, for
their actual damages. The new system recognized that the costs
of uncontrolled fires in our state extend beyond property owners
and ensured that negligent defendants’ resources go first and
foremost to compensatory ends.
       In short, we tend to think the Legislature signaled in 1931
its conclusion that enhanced damages were no longer
appropriate, as a matter of course, for negligently spread fires.
(County of Los Angeles v. State of California (1987) 43 Cal.3d 46,
55 [“ ‘[I]t is ordinarily to be presumed that the Legislature by
deleting an express provision of a statute intended a substantial
change in the law’ ”].) Under Scholes’s interpretation, the
Legislature would have eliminated treble damages more
generally to ease the strain borne by the public fisc from fire
control, while implicitly preserving treble damages, and later


                                  28
           SCHOLES v. LAMBIRTH TRUCKING COMPANY
                  Opinion of the Court by Cuéllar, J.




adding double damages in the case of unintended trespasses,
just for fire damage to trees under section 3346.
       Scholes fails to persuade us that the Legislature
understood itself to exempt timber, trees, and underwood from
an otherwise comprehensive scheme. California’s trees number
in the millions; injuries to them could produce enormous
liability with the imposition of separate penal damages on top of
any otherwise existing potential legal exposure from fire
escaping to surrounding properties.          Courts have held
defendants liable for the fair market value of destroyed timber,
the cost of reforestation (see People v. Southern Pacific Co.
(1983) 139 Cal.App.3d 627, 635), lost profits from any business
connected to the damaged property (see McKay v. State of
California (1992) 8 Cal.App.4th 937, 938), and nonpecuniary
damages for loss of use and enjoyment, annoyance and
discomfort, and emotional distress (see Hensley v. San Diego
Gas & Electric Co. (2017) 7 Cal.App.5th 1337, 1351-1352). This
robust and comprehensive fire liability scheme strongly
suggests that, contrary to Scholes’s assertion, the Legislature
provided for compensation in the event fire spread negligently
instead of leaving a gap implying a need for section 3346 to play
that role.
      And notice what a peculiar scheme would result if both
section 3346 and Health and Safety Code section 13007 covered
negligent fire-spreading.      Trees and timber would be
compensated at $2 or $3 for every dollar of damages, but damage
to people would be compensated at a ratio of $1 of compensation
for every dollar of damage.
     That fire liability is an enormously consequential and
complicated issue for Californians is beyond question. The

                                  29
           SCHOLES v. LAMBIRTH TRUCKING COMPANY
                  Opinion of the Court by Cuéllar, J.




relative bustle of legislative action in this domain showcases an
evolving story of balancing competing considerations — which
includes creating the right incentives for large entities and
individuals while recognizing the possibility of limits on
available resources for compensation. We decline to read
anything in section 3346 as disrupting the balance evidently
struck when the Legislature replaced treble damages for
negligently escaping fires with fire suppression liability. The
Legislature can further calibrate this framework if it decides
that negligently-caused tree damage deserves even more
protection than what other causes of action already provide.
                                 III.
      California protects the public from negligently spread fire,
but not through the provisions on damage to trees or timber in
section 3346. The section’s language, structure, and statutory
and historical context support a reasonable inference that the
legislative purpose of this provision was to implement and
maintain the kind of timber trespass law commonly used in
different states to deter misappropriation of these natural
resources. The law discourages “ ‘rogues’ ” and educates “
‘blunderers’ ” (Drewry, supra, 236 Cal.App.2d at p. 177) who
intrude on others’ land to cause direct, intentional injuries to
timber, trees, and underwood. What this interpretation still
allows is for plaintiffs like Scholes to pursue and recover full
compensation for their losses under other applicable remedies.
     We do not address whether, under section 3294,
exemplary damages beyond actual losses apply to cases where a
person “wilfully” commits the acts prohibited by Health and
Safety Code section 13007. (See § 3294, subd. (a) [authorizing
damages for “malic[ious acts] . . . for the sake of example and by

                                  30
           SCHOLES v. LAMBIRTH TRUCKING COMPANY
                  Opinion of the Court by Cuéllar, J.




way of punishing the defendant”].) Nor do we address whether
treble damages under section 3346 apply to cases of direct,
intentional injuries to trees through fire. We simply hold that
section 3346 does not provide enhanced damages or a longer
statute of limitations for injuries to timber, trees, or underwood
from negligently spread fires. To the extent the holding in Kelly
v. CB&I Constructors, Inc., supra, 179 Cal.App.4th 442 is
inconsistent with this opinion, we disapprove of it.
     We therefore affirm the judgment of the Court of Appeal.
                                                        CUÉLLAR, J.


We Concur:
CANTIL-SAKAUYE, C. J.
LIU, J.
KRUGER, J.
GROBAN, J.
ARONSON, J.
BANKE, J.




 Associate Justice of the Court of Appeal, Fourth Appellate
District, Division Three, assigned by the Chief Justice pursuant
to article VI, section 6 of the California Constitution.
 Associate Justice of the Court of Appeal, First Appellate
District, Division One, assigned by the Chief Justice pursuant
to article VI, section 6 of the California Constitution.

                                  31
See next page for addresses and telephone numbers for counsel who argued in Supreme Court.

Name of Opinion Scholes v. Lambirth Trucking Co.
__________________________________________________________________________________

Unpublished Opinion
Original Appeal
Original Proceeding
Review Granted XXX 10 Cal.App.5th 590
Rehearing Granted

__________________________________________________________________________________

Opinion No. S241825
Date Filed: February 20, 2020
__________________________________________________________________________________

Court: Superior
County: Colusa
Judge: Jeffrey A. Thompson

__________________________________________________________________________________

Counsel:

Vincent E. Scholes, in pro. per.; Singleton Law Firm, Gerald Singleton; Law Offices of Martin N. Buchanan and
Martin N. Buchanan for Plaintiff and Appellant.

The Arkin Law Firm and Sharon J. Arkin for Consumer Attorneys of California as Amicus Curiae on behalf of
Plaintiff and Appellant.

Anwyl, Scoffield & Stepp, James T. Anwyl; Spinelli, Donald & Nott and Lynn A. Garcia for Defendant and
Respondent.

Horvitz & Levy, Robert H. Wright and Jeremy B. Rosen for Pacific Gas and Electric Company as Amicus Curiae on
behalf of Defendant and Respondent.
Counsel who argued in Supreme Court (not intended for publication with opinion):

Martin N. Buchanan
Law Offices of Martin N. Buchanan
655 West Broadway, Suite 1700
San Diego, CA 92101
(619) 238-2426

Lynn A. Garcia
Spinelli, Donald & Nott
601 University Ave., Suite 225
Sacramento, CA 95825
(916) 448-7888